Citation Nr: 1547517	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-16 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a psychiatric disorder, claimed as a nervous disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his brother


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1976 to February 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the RO in Columbia, South Carolina, which denied reopening of service connection for a psychiatric disorder, claimed as a nervous disorder.  

The Veteran testified from Columbia, South Carolina, at a May 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issue of service connection for a psychiatric disorder, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1977 RO rating decision denied service connection for a nervous condition, additional evidence was subsequently received, and service connection for a nervous condition was again denied in June 1978 and September 1978 rating decisions, finding that there were no in-service complaints, diagnosis, or treatment (injury or disease) of a nervous condition and no evidence linking subsequent post-service mental health treatment to service (no nexus).  

2.  The Veteran did not file a timely notice of disagreement (NOD) following the September 1978 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

3.  New evidence received since the September 1978 rating decision relates to an unestablished fact of psychiatric disorder symptoms near the time of service separation that is necessary to substantiate a claim for service connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The September 1978 rating decision denying service connection for a nervous condition became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the September 1978 rating decision is new and material to reopen service connection for a psychiatric disorder, claimed as a nervous disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The instant decision reopens and remands the issue of service connection for a psychiatric disorder.  As such, no further discussion of VA's duties to notify and to assist is necessary.  

Reopening Service Connection for a Psychiatric Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, a December 1977 RO rating decision denied service connection for a nervous condition.  Additional evidence was subsequently received and service connection for a nervous condition was again denied in June 1978 and September 1978 rating decisions.  The rating decisions found that there were no in-service complaints, diagnosis, or treatment (injury or disease) of a nervous condition and no evidence linking subsequent post-service mental health treatment to service (no nexus).  The Veteran did not file a timely NOD following the September 1978 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the September 1978 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the September 1978 rating decision denying service connection for the psychiatric disorder of a nervous condition, the Veteran's brother testified at a May 2015 Board videoconference hearing that the Veteran's personality changed after service.  The brother testified specifically that, prior to service, the Veteran had been "a jolly extroverted person" and after service the Veteran became introverted and would scare other family members.  Such evidence relates to an unestablished fact of a possible nexus between a currently diagnosed psychiatric disorder and service, and could reasonably substantiate the issue of service connection for a psychiatric disorder, or, at the very least, would trigger the VCAA duty to assist by providing a VA psychiatric examination with medical opinion.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a psychiatric disorder, claimed as a nervous disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a psychiatric disorder, claimed as a nervous disorder, is granted.


REMAND

Service Connection for a Psychiatric Disorder

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

The Veteran has not received a VA mental health examination for compensation purposes.  VA and private treatment records indicate that the Veteran has been diagnosed with schizophrenia.  A November 1977 VA treatment record conveys that the Veteran was first treated for schizophrenia in November 1977, just under two years after service separation.  When considered with the Veteran's brother's testimony that the Veteran's personality had changed immediately after service, the Board finds that a remand for a VA mental health examination is warranted.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In October 2011, VA requested all of the Veteran's private mental health records from Coastal Empire Mental Health (Coastal) from 1975 to February 2011.  In a letter dated November 2011, Coastal advised that the Veteran had been treated from March 1982 to June 1989, August 1989 to March 1996, June 1996 to January 2000, and November 2000 to May 2011, after which the Veteran began treatment with VA.  Responding to VA's records request, Coastal included with the letter psychiatric medical assessments from September 2009, July 2010, and November 2010.  There was no indication from the November 2011 letter that the Veteran's other treatment (medical) records had been destroyed.  As such, it appears to the Board that there are a number of outstanding Coastal mental health treatment records which may be helpful in deciding the instant matter.  On remand the AOJ should attempt to obtain the outstanding Coastal treatment records, along with any outstanding VA treatment records not already associated with the record for the period from May 2014.

Accordingly, the issue of service connection for a psychiatric disorder, to include schizophrenia, is REMANDED for the following action:

1.  Contact the Veteran and request that he sign and provide the appropriate waiver to allow VA to obtain the outstanding Coastal treatment records.  Once the Veteran provides the appropriate release, the AOJ should contact Coastal and request that they forward copies of all available treatment records and clinical documentation pertaining to the Veteran's mental health treatment for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain any outstanding VA medical records concerning the Veteran's mental health, not currently associated with the record, for the period from May 2014.

3.  Schedule the appropriate VA examination to assist in determining the nature and etiology of any currently diagnosed psychiatric disorder, to include schizophrenia.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should report the extent of the disabilities in accordance with VA rating criteria.  

The VA examiner should advance the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that any diagnosed psychiatric disorders, to include schizophrenia, had its onset during active service, including as due to stress caused by basic training?

4.  Then, readjudicate the issue of service connection for a psychiatric disorder, to include schizophrenia.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


